Citation Nr: 0215730	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  94-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  The propriety of an initial 10 percent evaluation 
assigned following the grant of service connection for 
asthma.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from April 1994 and November 1995 
rating decisions by the Hartford, Connecticut RO.  

In September 1997, a hearing before the undersigned Board 
Member was held at the Hartford RO.  A transcript of this 
hearing is of record.  

This case was before the Board in April 1998 when it was 
remanded for additional development.  Thereafter, the case 
was transferred to the San Juan, Puerto Rico RO, which is 
presently handling the current appeal.


REMAND

In a statement dated in November 2001, the veteran raised the 
issue of entitlement to an increased rating for service-
connected arthritis.  This issue is inextricably intertwined 
with the issue of TDIU and should be adjudicated in 
connection with the current appeal.

In addition, it is noted that a Remand is needed for other 
reasons.  First, the veteran indicated in a November 2001 
statement that he is receiving treatment at the San Juan VA 
Medical Center (VAMC).  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These VA 
treatment records must be obtained in connection with the 
VA's duty to assist.  

Second, the RO was to obtain a medical opinion as to what 
effect the veteran's service-connected asthma has on his 
social and industrial capacity.  Although the veteran 
underwent a VA examination in January 2000, there is no 
opinion of record that addresses the sole impact of the 
veteran's service-connected disabilities on his ability to 
obtain and retain substantially gainful employment.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In adjudicating a 
total rating claim, the Board may not reject the veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 6 Vet. App. 532 (1993).  Hence, 
the RO should obtain medical opinion as to whether the 
veteran's service-connected disabilities, either alone or in 
concert, render him unable to obtain or retain substantially 
gainful employment.  The veteran is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id. 

Finally, the RO should assure that the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002) have been 
complied with.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should assure compliance with 
the VCAA and implementing regulations and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002).

2.  The RO should contact the veteran and 
inquire as to where the veteran received 
treatment for his service-connected 
disabilities since 1995.  After obtaining 
the necessary releases, the RO should 
then contact the named medical providers 
and request copies of all previously 
unobtained medical records.  Any and all 
VA treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request, to include those from 
the San Juan VAMC.  All records obtained 
should be associated with the claims 
file.  

3.  The veteran should be asked to submit 
an up to date employment statement 
showing all employment since 1993, 
including employers, job position held, 
dates of employment and monthly wages.  
The jobs listed should include the 
position held at the metal plating 
factory.  In addition, the veteran should 
be asked if he is still collecting Social 
Security Disability benefits.  If not, 
the date of discontinuance of such 
benefits should be indicated.

4.  The RO should also advise the veteran 
in writing that the VA will be 
considering the issue of entitlement to 
an increased rating for arthritis.  The 
VA should comply with the duty to assist 
and notify with regard to this issue.  If 
a VA examination is warranted, the RO 
should order the same.  Thereafter, the 
RO should adjudicate the issue.  The 
veteran and his representative are 
advised of the need to file a timely 
substantive appeal to this issue if they 
wish to pursue it at the Board.

5.  After all available medical records 
are received and associated with the 
claims file, arrange for the veteran to 
undergo a VA pulmonary examination at an 
appropriate VA medical facility to 
determine the current severity of his 
service-connected asthma.  The entire 
claims file must be made available to the 
examiner designated to examine the 
veteran.

The examination is to include a review of 
the veteran's history and current 
complaints, to include the frequency of 
the veteran's asthmatic attacks, as well 
as pulmonary function testing.  The 
examiner should note the following:

(a)  The pulmonary function study should 
specifically provide values for FEV-1 and 
FEV- 1/FVC.  Those values should be 
expressed as a percentage of predicted 
values.  

(b)  The examiner should further state 
whether the veteran uses inhalation or 
oral bronchodilator therapy, systemic 
(oral or parenteral) corticosteroids, 
systemic (oral or parenteral) high dose 
corticosteroids, or immuno-suppressive 
medications.  If so, the examiner should 
state the frequency of use.  

(c)  The examiner should also elicit from 
the veteran the frequency of required 
visits to a physician for care of 
exacerbations.  The examiner should state 
whether the veteran has attacks with 
respiratory failure, and if so, whether 
they occur more than once per week.

(d)  The examiner should note findings 
such as the degree of dyspnea on 
exertion, marked loss of weight, or other 
evidence of severe impairment of health.

(e)  The examiner should state whether 
the veteran's asthma precludes more than 
light manual labor.

(f)  The examiner should also offer an 
opinion, as to the effect of the service-
connected asthma, either individually or 
in concert with the veteran's service-
connected arthritis, on the veteran's 
ability to obtain or retain substantially 
gainful employment.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.

6.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, to include both 
the former and the revised rating 
criteria pertaining to asthma, and afford 
them the applicable time to respond 
before the case is returned to the Board 
for further review. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




